Citation Nr: 1036391	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-34 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The Veteran withdrew his appeal for entitlement to an initial 
rating in excess of 70 percent for PTSD via a September 2010 
letter.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue 
of entitlement to an initial rating in excess of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204(a).

In September 2010, the Veteran's representative submitted a 
letter indicating that the Veteran wished to withdraw his appeal, 
as he was granted a total rating due to individual 
unemployability by the RO in April 2010.  Therefore, the Board 
finds that the appeal for the claim has been withdrawn.  38 
C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to an initial rating in excess of 70 percent for 
PTSD, there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  Therefore, the 
Board has no jurisdiction to review the issue.  Accordingly, the 
issue of entitlement to an initial rating in excess of 70 percent 
for PTSD is dismissed.


ORDER

The appeal for initial rating in excess of 70 percent for PTSD is 
dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


